101 A.2d 867 (1953)
TABBUT
v.
NOYES.
NOYES
v.
TABBUT.
Supreme Judicial Court of Maine.
December 1, 1953.
Robert A. Wilson, Basil A. Latty, Portland, for plaintiff.
William B. Mahoney, Francis C. Rocheleau, James R. Desmond, Portland, for defendant.
Before MERRILL, C. J., and THAXTER, FELLOWS, WILLIAMSON, TIRRELL and WEBBER, JJ.
PER CURIAM.
These were cross actions arising out of a collision of two motor vehicles on Route 1 between Yarmouth and Portland. Tabbut, the plaintiff in one action, No. 1605, was driving in a Chevrolet pick-up truck in the easterly lane toward Yarmouth. Noyes, the plaintiff in the cross action, No. 1683, was driving his 1952 Oldsmobile automobile on the same highway toward Portland in the westerly lane with his wife who was killed in the ensuing collision. The cases were tried together.
It was very foggy. Suddenly the Tabbut car, according to Noyes' testimony, veered to the left and Noyes became fearful of a collision head on. He tried to avoid it by steering to his left and by attempting in this manner to go around the oncoming car. He failed and the collision took place.
Just how the accident happened and who was at fault were questions of fact for the jury. Almost too many times we have reiterated that such questions are for the jury. The cases were tried by the court impartially and with great care. No exceptions were taken. They should have been taken if there was complaint about any ruling of law, particularly as to the charge. If errors of law exist, they cannot be considered on a general motion for a new trial except in an exceptional case of which this is not one.
We might add, however, that there was nothing improper for the trial judge to say specifically that no question of liquor was involved in these cases where there was not a scintilla of evidence that there was any.
The jury found verdicts for Noyes in both cases. These verdicts were fully justified. Counsel for Tabbut by their motions seem to be only clutching at a straw. The entry in each case must be
Motion overruled.